Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 6, 11, 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (U.S. Patent Application Pub. 2017/0294966 A1) in view of Zhang et al. (U.S. Patent Application Pub. 2019/0393962 A1) and LeGrange et al. (U.S. Patent Application Pub. 2018/0097567 A1).

The combination of Jia et al. and Zhang et al. still fails to teach that all the components are on a single chip. LeGrange et al. teaches in paragraph [0037] that one or more components of the transmitter 200 may be integrated on a single integrated circuit (IC) chip to reduce size and 
Claim 6 is rejected based on the same reason as that of claim 1.
Claim 11 is rejected based on the same reason as that of claim 1.
Claim 16 is rejected based on the same reason as that of claim 1.
Claim 22 is rejected based on the same reason as that of claim 1
Claims 2, 7, 12, 17-18 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al., Zhang et al. and LeGrange et al. as applied to claims 1, 6, 11, 16 and 22 above, and further in view of Kuse et al. (U.S. Patent Application Pub. 2019/0028203 A1).
Jia et al., Zhang et al. and LeGrange et al. have been discussed above in regard to claims 1, 6, 11, 16 and 22. The difference between Jia et al., Zhang et al. and LeGrange et al. and the claimed invention is that Jia et al., Zhang et al. and LeGrange et al. do not teach a plurality of comb generators, said comb generator being one of the plurality of comb generators; a plurality of transmit macros, said transmit macro being one of the plurality of transmit macros, each transmit macro connected to receive multiple wavelengths of continuous wave light from a corresponding one of the plurality of comb generators; and an optical splitter optically connected to split the continuous wave light at the single wavelength as received at the optical input port, the optical splitter optically connected to supply a portion of the continuous wave light at the single wavelength as input light to each of the plurality of comb generators. First, it has been .
Claims 3, 8, 13, 19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al., Zhang et al., LeGrange et al. and Kuse et al. as applied to claims 2, 7, 12, 17-18 and 23-24 above, and further in view of Zhu et al. (U.S. Patent 10,761,401 B1).
Jia et al., Zhang et al., LeGrange et al. and Kuse et al. have been discussed above in regard to claims 2, 7, 12, 17-18 and 23-24. Jia et al. further teaches in FIG. 1 demultiplexer 124 which acts as a filter. To strength the rejection, the Examiner cites Zhu et al. for teaching that a demultiplexer can be implemented as filters. Zhu et al. teaches in FIG. 3 a comb generator 320 and a demultiplexer 392. Zhu et al. teaches in col.12, lines 28-31 that the demultiplexer 392 may be a pulse shaper, a programmable optical processor, a programmer optical filter, a micro-ring based optical tunable filter bank, or a liquid crystal modulator based optical tunable filter bank. One of ordinary skill in the art would have combined the teaching of Zhu et al. with the modified system of Jia et al., Zhang et al., LeGrange et al. and Kuse et al. and replaced the demultiplexer with filters because this is a simple substitution of one known, equivalent element for another to .
Claims 4, 9, 14, 20 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al., Zhang et al. and LeGrange et al. as applied to claims 1, 6, 11, 16 and 22 above, and further in view of Mir Shafiei et al. (U.S. Patent Application Pub. 2020/0275173 A1).
Jia et al., Zhang et al. and LeGrange et al. have been discussed above in regard to claims 1, 6, 11, 16 and 22. The difference between Jia et al., Zhang et al. and LeGrange et al. and the claimed invention is that Jia et al., Zhang et al. and LeGrange et al. do not teach a plurality of transmit macros, said transmit macro being one of the plurality of transmit macros; and an optical splitter optically connected to supply a portion of the continuous wave light at each of the multiple wavelengths as generated by the comb generator to each of the plurality of transmit macros. First, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Second, Mir Shafiei et al. teaches in FIG. 7 that a light beam can be split using a splitter such that each split beam is fed to a modulator. One of ordinary skill in the art would have been motivated to combine the teaching of Mir Shafiei et al. with the modified system of Jia et al., Zhang et al. and LeGrange et al. because the approach can increase the capacity of the transmission system.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to split each of the multiple wavelengths as generated by the comb generator, as taught by Mir Shafiei et al., in the modified system of Jia et al., Zhang et al. and LeGrange et al.
Claims 5, 10, 15, 21 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al., Zhang et al., LeGrange et al. and Mir Shafiei et al. as applied to claims 4, 9, 14, 20 and 26 above, and further in view of Zhu et al. (U.S. Patent 10,761,401 B1).
Jia et al., Zhang et al., LeGrange et al. and Mir Shafiei et al. have been discussed above in regard to claims 4, 9, 14, 20 and 26. Jia et al. further teaches in FIG. 1 demultiplexer 124 which acts as a filter. To strength the rejection, the Examiner cites Zhu et al. for teaching that a demultiplexer can be implemented as filters. Zhu et al. teaches in FIG. 3 a comb generator 320 and a demultiplexer 392. Zhu et al. teaches in col.12, lines 28-31 that the demultiplexer 392 may be a pulse shaper, a programmable optical processor, a programmer optical filter, a micro-ring based optical tunable filter bank, or a liquid crystal modulator based optical tunable filter bank. One of ordinary skill in the art would have combined the teaching of Zhu et al. with the modified system of Jia et al., Zhang et al., LeGrange et al. and Mir Shafiei et al. and replaced the demultiplexer with filters because this is a simple substitution of one known, equivalent element for another to obtain predictable results.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use filters as demultiplexer, as taught by Zhu et al., in the modified system of Jia et al., Zhang et al., LeGrange et al. and Mir Shafiei et al. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl9 March 2022



/SHI K LI/Primary Examiner, Art Unit 2637